Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 28 Jun 2022.
Claim 10 was cancelled.
Claims 1-9, 11-17, and 20 were amended. Claim 21 was newly presented.
Claims 1-9 and 11-21 are currently pending and have been examined.
	
Response to Arguments
Regarding the rejection under 35 U.S.C. 112
Applicant’s amendments have obviated the rejection under 35 U.S.C. 112(a). It is withdrawn. 
Regarding the rejection under 35 U.S.C. 101
Applicant’s amendments have obviated the rejection under 35 U.S.C. 101 for claims 1-9, 11-16, and 20-21. The rejection is withdrawn. 
With respect to claims 17-19, Applicant's arguments have been fully considered but they are not persuasive. Applicant asserts that the incorporation of claim 10 into the independent claims results in eligible claims. Applicant’s remarks, p. 9. However, claim 10 depended from claim 1, which recited at the time of the non-final action and recites at the time of this action that the controller causes the instructing of the unmanned aerial vehicle. In contrast, claim 17 does not recite that a controller or processor causes the instructing, or that any element in particular does so. Applicant’s originally filed specification discloses that the unmanned vehicle may operate “within line of sight view of a human operator” in [0018], [0027], and [0074]. Claim 17 does not otherwise associate the controlling of the UAV with an additional element. Therefore, under the broadest reasonable interpretation of the claim language, the UAV is controlled by a human operator, and the instructing step is merely a step in the abstract idea. Therefore, for claims 17-19, the rejection is maintained. 
Regarding the rejection under 35 U.S.C. 103
Applicant asserts that the previously cited art fails to disclose “ALL OF ‘traffic information, at least one of the location and the traveling schedule of the first vehicle, and the location of the second device.” Applicant’s remarks, p. 11, capitalization original. This is not persuasive. Applicant appears to be asserting that Balva in view of Reiss fails to disclose considering traffic information and both location and traveling schedule of the first vehicle. However, Applicant’s own quote of Applicant’s claim language shows that only “at least one” of the location and the traveling schedule must be shown. As set forth on pp. 10-11 of the non-final action mailed 29 Mar 2022, Balva discloses consideration of traffic information and route information (traveling schedule). This meets the claim. Reiss is cited for more explicit traffic information. 
Applicant next asserts that none of the cited references teach or “fairly suggest instructing the unmanned aerial vehicle to transfer an item from the second device to the first vehicle in response to determining that the first vehicle and the second device are proximate each other at the zone.” Applicant’s remarks, p. 11. Applicant asserts that this is so because Siegel fails to disclose that the drone is instructed to transfer the item to the first vehicle. However, Balva was relied upon for transferring the item to the first vehicle. Therefore, Applicant’s parsing of what Siegel discloses and fails to disclose is not persuasive. The rejection is updated to reflect Applicant’s amendments. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 17-19 recite a method, which is a statutory category. 
Step 2A, prong 1: Independent claim 17 recites determining at least one of a location and a traveling schedule of a first vehicle and a location of a second device; determining a zone where the first vehicle and the second device are expected to be proximate each other based on traffic information, at least one of the location and the traveling schedule of the first vehicle, and the location of the second device; instructing the first vehicle to move to the zone; and instructing an unmanned aerial vehicle to transfer an item from the second device to the first vehicle in response to determining that the first vehicle and the second device are proximate each other at the zone. Determining the relative locations of two entities and instructing them to meet at a particular location to transfer an item constitutes at least one of a commercial interaction or managing personal behavior or relationships, which fall within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements that, under the broadest reasonable interpretation of the claims, are controlled by human operators. Applicant’s originally filed specification discloses that the first vehicle and the second vehicle “may be an automobile or any other passenger or non-passenger vehicle,” and that they may transmit their locations and/or planned routes to the server. Applicant’s originally filed specification paragraph [0020]. The second device is expressly contemplated as a second vehicle in paragraph [0054]. While it appears that Applicant has considered an autonomous vehicle application of the system, the vehicles are not defined as being autonomously controlled. Therefore, the broadest reasonable interpretation of the instructing and controlling limitations includes providing instructions for controlling the vehicle and second device to human operators. 
Applicant’s specification also discloses that the unmanned vehicle may operate “within line of sight view of a human operator” in [0018], [0027], and [0074]. Claim 17 does not otherwise associate the controlling of the UAV with an additional element. Therefore, under the broadest reasonable interpretation of the claim language, the UAV is controlled by a human operator. Accordingly, each of the elements are generically recited elements, and the computing elements are generically recited computing elements. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality or otherwise generally linking the abstract idea to a particular technology, i.e. unmanned aerial vehicles. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool or generally linking the abstract idea to a particular technology, i.e. unmanned aerial vehicles. Thus, even when viewed as an ordered combination, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Step 2A, prong 1: the dependent claims further define the abstract idea with additional steps for managing the commercial interaction or behaviors. Claim 18 recites determining when the first vehicle is within a geo-fence of a store determining when the first vehicle and second device will be proximate to each other based on the geo-fence. Claim 19 recites updating the route of the first vehicle to intersect the zone. These steps are further steps for the commercial interaction and/or managing personal or interpersonal behavior, falling within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: the dependent claims do not recite additional elements other than those recited in the independent claims. Accordingly, the combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7, 9, 11-12, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over . U.S. Patent Publication No. 20210166192 to Balva (“Balva”) in view of U.S. Patent No. 10467579 to Reiss et. al. (“Reiss”) and in view of U.S. Patent No. 9494937 to Siegel et. al. (“Siegel”).
Claim 1
Balva discloses the following elements:
A system comprising: ([0016] delivering an item to a passenger and/or receiving an item from a passenger while the passenger uses a transit service; [0087] method may be implemented using a non-transitory computer-readable storage medium)
a controller programmed to: ([0084] system includes one or more processors and one or more memory modules; [0087] method may be implemented using a non-transitory computer-readable storage medium including instructions for performing the operations)
determine at least one of a location and a traveling schedule of a first vehicle and a location of a second device; ([0082] transit vehicle route may pass by stores, restaurants, etc. that offer things for purchase; system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen; [0019] route information is sent to a route manager; [0080] item may be delivered to transit vehicle using drones or unmanned aerial vehicles; [0041] item may be transferred to the transit vehicle by another vehicle; [0069] item can be placed in a second vehicle for transfer to the first vehicle at a transfer location; transfer locations may be pre-designated; system may identify a second vehicle that can deliver the item to the transfer point before the first vehicle gets to the transfer point – this discloses determining a location of a second device)
determine a zone where the first vehicle and the second device are expected to be proximate each other based on traffic information, at least one of the location and the traveling schedule of the first vehicle, and the location of the second device; ([0081] a passenger can order items while in transit; [0082] system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen; system can determine when the selected vehicle will pass by the store and the preparation time to determine whether the item will be ready when the transit vehicle passes; [0069] item can be placed in a second vehicle for transfer to the first vehicle at a transfer location; transfer locations may be pre-designated; system may identify a second vehicle that can deliver the item to the transfer point before the first vehicle gets to the transfer point – this discloses determining a location of a second device; [0071] system may determine that a route has a tight schedule and decide on a point that does not result in a delay; [0081] system may determine that an item can be transferred at a stop light – this is traffic information)
instruct the first vehicle to move to the zone; ([0069] system can inform driver of route to retrieve item at the transfer point)
and instruct an unmanned aerial vehicle to transfer an item from the second device to the first vehicle in response to determining that the first vehicle and the second device are proximate each other at the zone. ([0069] system can inform driver of route to deposit item at or retrieve item from the transfer point; transfer point may be a timed transfer when both vehicles are scheduled to be at the same stop at the same time; [0080] item may be delivered by unmanned aerial vehicle; [0043]-[0044] system determines when the passenger vehicle is in proximity to the transfer point)
Balva discloses that the system considers whether an item can be transferred at a traffic light as set forth above. Applicant’s originally filed specification discloses that traffic information may include traffic light information in [0023]. Therefore, the claim is met. Nevertheless, to the extent that one having skill in the art may not consider Balva as fairly disclosing the traffic consideration, Reiss discloses that delivery timing information may be based on a buyer’s estimated time of arrival (ETA) at a delivery location and traffic information in col. 10, ll. 8-40. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the vehicle passenger delivery system of Balva the traffic and timing information taught by Reiss in order to determine how “an order may be timed to be delivered to a buyer in the freshest possible condition as soon as the buyer arrives at a delivery location.” Reiss, col. 1, ll. 63-65. 
Balva also discloses that the item may be delivered by unmanned aerial vehicles in [0080], and that the system can determine when the passenger vehicle is in proximity to the transfer point in [0043]-[0044], and that the system can inform driver of route to deposit item at or retrieve item from the transfer point in [0069]. To the extent that one having ordinary skill in the art may conclude that Balva fails to disclose instructing a drone to transfer the item when the first vehicle and second device are proximate to each other, Siegel discloses:
instruct an unmanned aerial vehicle to transfer an item (col. 5, ll. 28-51 drone may launch from one vehicle and deliver to another, including ground-based vehicles; col. 19, ll. 45-58 the drone rendezvous router identifies the location of the drone and the vehicle relative to the rendezvous location and determines when both are close to the rendezvous location and instructs the drone to deliver the item)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the proximity based delivery of Balva in view of Reiss the proximity based drone delivery taught by Siegel in order to allow “delivery service drones [to] fly from truck to drop off or pick up packages… allowing [the] truck to avoid returning to the delivery center.” Siegel, col. 22, ll. 8-12. 
Claim 2
Balva in view of Reiss and Siegel discloses the elements of claim 1, above. Balva also discloses:
the second device is a vehicle including the item, and ([0080] item may be delivered to transit vehicle using drones or unmanned aerial vehicles)
the controller is further programmed to: instruct the second device to move to the zone. ([0069] item can be placed in a second vehicle for transfer to the first vehicle at a transfer location; transfer locations may be pre-designated; system may identify a second vehicle that can deliver the item to the transfer point before the first vehicle gets to the transfer point; system can inform driver of route to deposit item at or retrieve item from the transfer point; transfer point may be a timed transfer when both vehicles are scheduled to be at the same stop at the same time)
Claim 3
Balva in view of Reiss and Siegel discloses the elements of claim 1, above. Balva also discloses:
the second device is a stationary container, and the controller is further programmed to: ([0069] item can be placed in a storage locker at a transfer location; transfer locations may be pre-designated)
obtain a trajectory of the first vehicle; ([0038] routes for the transit vehicle can be dynamically generated; [0041] item can be placed along a route for the transit vehicle; [0044] system can track locations of items, passengers, and vehicles; system can ascertain when the vehicle is near the item – this discloses obtaining a trajectory of the vehicle)
and instruct a store to deliver the item to the second device before the first vehicle arrives at the zone based on the trajectory. ([0069] system can inform driver of route to deposit item at or retrieve item from the transfer point; item can be placed in a storage locker at a transfer location; transfer locations may be pre-designated; [0082] system can cause pickup of item at a time prior to the time the passenger vehicle arrives at the transfer point; system can determine prep time for item and evaluate whether the item will be ready for pickup; the merchant can deliver the item to the transfer point)
Claim 4
Balva in view of Reiss and Siegel discloses the elements of claim 1, above. Balva also discloses:
the second device is a stationary container, and the controller is further programmed to: ([0069] item can be placed in a storage locker at a transfer location; transfer locations may be pre-designated)
authenticate the first vehicle in response to determining that the first vehicle and the second device are proximate each other at the zone. ([0043]-[0044] system can disengage a security mechanism when the passenger’s vehicle is within proximity of the transfer point; see also paragraph [0076])
Claim 6
Balva in view of Reiss and Siegel discloses the elements of claim 1, above. Balva also discloses:
wherein the traffic information includes at least one of a traffic condition, a chronic congested area, and traffic light information at intersections. ([0081] system may determine that an item can be transferred at a stop light; [0071] system may determine that a route has a tight schedule and decide on a point that does not result in a delay)
Claim 7
Balva in view of Reiss and Siegel discloses the elements of claim 1, above. Balva also discloses:
the controller is further programmed to: determine the zone where the first vehicle and the second device are expected to be proximate each other based on one or more locations where the first vehicle is expected to stop or move less than a predetermined speed. ([0081] system may determine that an item can be transferred at a stop light; [0069] system can inform driver of route to deposit item at or retrieve item from the transfer point; transfer point may be a timed transfer when both vehicles are scheduled to be at the same stop at the same time)
Claim 9
Balva in view of Reiss and Siegel discloses the elements of claim 1, above. Balva also discloses:
wherein the controller is further programmed to: determine the zone where the first vehicle and the second device are expected to move less than a threshold speed or stop for a predetermined time based on traffic information. ([0069] system can inform driver of route to deposit item at or retrieve item from the transfer point; transfer point may be a timed transfer when both vehicles are scheduled to be at the same stop at the same time)
Claim 11
Balva in view of Reiss and Siegel discloses the elements of claim 1, above. Balva also discloses:
wherein the controller is further programmed to: instruct the second device to open a trunk or a . ([0043]-[0044] system can disengage a security mechanism when the passenger’s vehicle is within proximity of the transfer point; item may be carried in the trunk of a vehicle; system can instruct the vehicle to disengage the trunk to allow access to the item; see also paragraph [0076]); [0041] item can be transferred from another vehicle (second device) to the passenger’s vehicle)
Claim 12
Balva in view of Reiss and Siegel discloses the elements of claim 1, above. Balva also discloses:
wherein the controller is further programmed to: receive a route of the first vehicle; ([0082] transit vehicle route may pass by stores, restaurants, etc. that offer things for purchase; system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen;)
determine whether the route of the first vehicle overlaps with the zone; ([0038] routes for the transit vehicle can be dynamically generated; [0041] item can be placed along a route for the transit vehicle; [0044] system can track locations of items, passengers, and vehicles; system can ascertain when the vehicle is near the item)
update the route of the first vehicle such that the route overlaps with the zone in response to determination that the route of the first vehicle does not overlap with the zone; ([0038] routes for the transit vehicle can be dynamically generated; [0041] item can be placed along a route for the transit vehicle; [0044] system can track locations of items, passengers, and vehicles)
and instruct the first vehicle to follow the updated route. ([0038] routes for the transit vehicle can be dynamically generated; [0069] system can inform driver of route to deposit item at or retrieve item from the transfer point)
Claim 15
Balva in view of Reiss and Siegel discloses the elements of claim 1, above. Balva also discloses:
wherein the controller is further programmed to: receive an order for the item from a terminal of a user; ([0081] system receives an order from a passenger; [0082] user places order via user terminal)
and obtain a commute path or a trajectory of the first vehicle, wherein the first vehicle is a vehicle authorized by the user. ([0081]-[0082] system receives an order from a passenger for delivery to a vehicle; transit vehicle route may pass by stores, restaurants, etc. that offer things for purchase; system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen; [0019] route information is sent to a route manager)
Claim 16
Balva in view of Reiss and Siegel discloses the elements of claim 1, above. Balva also discloses:
wherein the controller is further programmed to: obtain a commute path or a trajectory of the first vehicle; ([0019] route information is sent to a route manager; [0020] users may request or suggest route information that would be desired by the user; [0035] passenger may request a trip for their daily commute)
obtain a trajectory or a location of the second device; ([0041], [0069] system may identify another vehicle to deliver the item to the transfer location based on the route the vehicle is servicing (trajectory))
and determine the zone where the first vehicle and the second device are expected to be proximate each other further based on the commute path or the trajectory of the first vehicle and the trajectory or the location of the second device. (0081] a passenger can order items while in transit; [0082] system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen; system can determine when the selected vehicle will pass by the store and the preparation time to determine whether the item will be ready when the transit vehicle passes; [0069] item can be placed in a second vehicle for transfer to the first vehicle at a transfer location; transfer locations may be pre-designated)
Claim 17
Balva discloses the following elements:
A method for delivering an item, the method comprising: ([0087] method may be implemented using a non-transitory computer-readable storage medium)
determining at least one of a location or a traveling schedule of a first vehicle and a location of a second device; ([0082] transit vehicle route may pass by stores, restaurants, etc. that offer things for purchase; system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen; [0019] route information is sent to a route manager; [0080] item may be delivered to transit vehicle using drones or unmanned aerial vehicles; [0041] item may be transferred to the transit vehicle by another vehicle; [0069] item can be placed in a second vehicle for transfer to the first vehicle at a transfer location; transfer locations may be pre-designated; system may identify a second vehicle that can deliver the item to the transfer point before the first vehicle gets to the transfer point – this discloses determining a location of a second device)
determining a zone where the first vehicle and the second device are expected to be proximate each other based on traffic information, at least one of the location or the traveling schedule of the first vehicle, and the location of the second device; ([0081] a passenger can order items while in transit; [0082] system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen; system can determine when the selected vehicle will pass by the store and the preparation time to determine whether the item will be ready when the transit vehicle passes; [0069] item can be placed in a second vehicle for transfer to the first vehicle at a transfer location; transfer locations may be pre-designated; system may identify a second vehicle that can deliver the item to the transfer point before the first vehicle gets to the transfer point – this discloses determining a location of a second device; [0071] system may determine that a route has a tight schedule and decide on a point that does not result in a delay; [0081] system may determine that an item can be transferred at a stop light – this is traffic information)
instructing the first vehicle to move to the zone; ([0069] system can inform driver of route to retrieve item at the transfer point)
and instructing an unmanned aerial vehicle to transfer an item from the second device to the first vehicle in response to determining that the first vehicle and the second device are proximate each other at the zone. ([0069] system can inform driver of route to deposit item at or retrieve item from the transfer point; transfer point may be a timed transfer when both vehicles are scheduled to be at the same stop at the same time; [0080] item may be delivered by unmanned aerial vehicle; [0043]-[0044] system determines when the passenger vehicle is in proximity to the transfer point)
Balva discloses that the system considers whether an item can be transferred at a traffic light as set forth above. Applicant’s originally filed specification discloses that traffic information may include traffic light information in [0023]. Therefore, the claim is met. Nevertheless, to the extent that one having skill in the art may not consider Balva as fairly disclosing the traffic consideration, Reiss discloses that delivery timing information may be based on a buyer’s estimated time of arrival (ETA) at a delivery location and traffic information in col. 10, ll. 8-40. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the vehicle passenger delivery system of Balva the traffic and timing information taught by Reiss in order to determine how “an order may be timed to be delivered to a buyer in the freshest possible condition as soon as the buyer arrives at a delivery location.” Reiss, col. 1, ll. 63-65.
Balva also discloses that the item may be delivered by unmanned aerial vehicles in [0080], and that the system can determine when the passenger vehicle is in proximity to the transfer point in [0043]-[0044], and that the system can inform driver of route to deposit item at or retrieve item from the transfer point in [0069]. To the extent that one having ordinary skill in the art may conclude that Balva fails to disclose instructing a drone to transfer the item when the first vehicle and second device are proximate to each other, Siegel discloses:
instructing an unmanned aerial vehicle to transfer an item (col. 5, ll. 28-51 drone may launch from one vehicle and deliver to another, including ground-based vehicles; col. 19, ll. 45-58 the drone rendezvous router identifies the location of the drone and the vehicle relative to the rendezvous location and determines when both are close to the rendezvous location and instructs the drone to deliver the item)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the proximity based delivery of Balva in view of Reiss the proximity based drone delivery taught by Siegel in order to allow “delivery service drones [to] fly from truck to drop off or pick up packages… allowing [the] truck to avoid returning to the delivery center.” Siegel, col. 22, ll. 8-12.
Claim 18
Balva in view of Reiss and Siegel discloses the elements of claim 17, above. Balva also discloses:
determining whether the first vehicle is within a geo-fence of an entity; ([0082] system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen; system can determine when the selected vehicle will pass by the store and the preparation time to determine whether the item will be ready when the transit vehicle passes – this is determining whether the first vehicle is within a geofence of the entity, see below)
and determining the zone where the first vehicle and the second device are expected to be proximate each other in response to determination that the first vehicle is within the geo-fence of the entity. ([0038] route can be dynamically determined; [0069] system can inform driver of route to deposit item at or retrieve item from the transfer point; [0082] system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen; system can determine when the selected vehicle will pass by the store and the preparation time to determine whether the item will be ready when the transit vehicle passes; [0076] system can determine when )
Applicant’s originally filed specification does not set forth a range or radius for the geo-fence. The broadest reasonable interpretation therefore includes any reasonable proximity to the store, such as in the same city or determining that the vehicle is on the route. See Applicant’s originally filed specification paragraphs [0066], [0069]. Therefore, the claim is met.
Claim 19
Balva in view of Reiss and Siegel discloses the elements of claim 17, above. Balva also discloses:
receiving a route of the first vehicle; ([0082] transit vehicle route may pass by stores, restaurants, etc. that offer things for purchase; system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen;)
determining whether the route of the first vehicle overlaps with the zone; ([0038] routes for the transit vehicle can be dynamically generated; [0041] item can be placed along a route for the transit vehicle; [0044] system can track locations of items, passengers, and vehicles; system can ascertain when the vehicle is near the item)
updating the route of the first vehicle such that the route overlaps with the zone in response to determination that the route of the first vehicle does not overlap with the zone; ([0038] routes for the transit vehicle can be dynamically generated; [0041] item can be placed along a route for the transit vehicle; [0044] system can track locations of items, passengers, and vehicles)
and instructing the first vehicle to follow the updated route. ([0038] routes for the transit vehicle can be dynamically generated; [0069] system can inform driver of route to deposit item at or retrieve item from the transfer point)
Claim 20
Balva discloses the following elements:
A system comprising: ([0018] a system for vehicle routing)
a first vehicle; ([0019] system includes a vehicle or fleet of vehicles)
a second device; ([0069] system can send an item with another vehicle or stage it at a locker etc.)
and a server communicatively coupled to the first vehicle and the second device and configured to: ([0018] system includes various servers in communication with the service provider environment; see also fig. 1A)
determine a zone where the first vehicle and the second device are expected to be proximate each other based on traffic information, at least one of a location or a traveling schedule of the first vehicle, and a location of the second device; ([0081] a passenger can order items while in transit; [0082] system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen; system can determine when the selected vehicle will pass by the store and the preparation time to determine whether the item will be ready when the transit vehicle passes; [0069] item can be placed in a second vehicle for transfer to the first vehicle at a transfer location; transfer locations may be pre-designated; system may identify a second vehicle that can deliver the item to the transfer point before the first vehicle gets to the transfer point – this discloses determining a location of a second device; [0071] system may determine that a route has a tight schedule and decide on a point that does not result in a delay; [0081] system may determine that an item can be transferred at a stop light – this is traffic information)
instruct the first vehicle to move to the zone; ([0069] system can inform driver of route to retrieve item at the transfer point)
and instruct an unmanned aerial vehicle to transfer an item from the second device to the first vehicle in response to determining that the first vehicle and the second device are proximate each other at the zone. ([0069] system can inform driver of route to deposit item at or retrieve item from the transfer point; transfer point may be a timed transfer when both vehicles are scheduled to be at the same stop at the same time; [0080] item may be delivered by unmanned aerial vehicle; [0043]-[0044] system determines when the passenger vehicle is in proximity to the transfer point)
Balva discloses that the system considers whether an item can be transferred at a traffic light as set forth above. Applicant’s originally filed specification discloses that traffic information may include traffic light information in [0023]. Therefore, the claim is met. Nevertheless, to the extent that one having skill in the art may not consider Balva as fairly disclosing the traffic consideration, Reiss discloses that delivery timing information may be based on a buyer’s estimated time of arrival (ETA) at a delivery location and traffic information in col. 10, ll. 8-40. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the vehicle passenger delivery system of Balva the traffic and timing information taught by Reiss in order to determine how “an order may be timed to be delivered to a buyer in the freshest possible condition as soon as the buyer arrives at a delivery location.” Reiss, col. 1, ll. 63-65.
Balva also discloses that the item may be delivered by unmanned aerial vehicles in [0080], and that the system can determine when the passenger vehicle is in proximity to the transfer point in [0043]-[0044], and that the system can inform driver of route to deposit item at or retrieve item from the transfer point in [0069]. To the extent that one having ordinary skill in the art may conclude that Balva fails to disclose instructing a drone to transfer the item when the first vehicle and second device are proximate to each other, Siegel discloses:
instruct an unmanned aerial vehicle to transfer an item (col. 5, ll. 28-51 drone may launch from one vehicle and deliver to another, including ground-based vehicles; col. 19, ll. 45-58 the drone rendezvous router identifies the location of the drone and the vehicle relative to the rendezvous location and determines when both are close to the rendezvous location and instructs the drone to deliver the item)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the proximity based delivery of Balva in view of Reiss the proximity based drone delivery taught by Siegel in order to allow “delivery service drones [to] fly from truck to drop off or pick up packages… allowing [the] truck to avoid returning to the delivery center.” Siegel, col. 22, ll. 8-12. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over . U.S. Patent Publication No. 20210166192 to Balva (“Balva”) in view of U.S. Patent No. 10467579 to Reiss et. al. (“Reiss”) in view of U.S. Patent No. 9494937 to Siegel et. al. (“Siegel”) and further in view of U.S. Patent Publication No. 20180082356 to Wilkinson et. al. (“Wilkinson”).
Claim 5
Balva in view of Reiss and Siegel discloses the elements of claim 1, above. Balva also discloses:
the second device is a vehicle, and the controller is further programmed to: ([0080] item may be delivered to transit vehicle using drones or unmanned aerial vehicles)
determine whether the first vehicle is within a geo-fence of a store; ([0043]-[0044] system can disengage a security mechanism when the passenger’s vehicle is within proximity of the transfer point; see also paragraph [0076])
and control movement of the first vehicle in response to determination that the first vehicle is within the geo-fence of the store. ([0038] route can be dynamically determined; [0069] system can inform driver of route to deposit item at or retrieve item from the transfer point; [0082] system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen; system can determine when the selected vehicle will pass by the store and the preparation time to determine whether the item will be ready when the transit vehicle passes; [0026] vehicles may include autonomous vehicles)
Applicant’s originally filed specification paragraph [0020] discloses that the vehicle and the second device includes passenger vehicles, a bus, a train, and a bicycle. While it appears that Applicant has considered an autonomous vehicle application of the system, the vehicles are not defined as being autonomously controlled. Therefore, the broadest reasonable interpretation of the controlling limitation includes providing instructions for controlling the vehicle and second device to human operators. Additionally, Applicant’s originally filed specification does not set forth a range or radius for the geo-fence. The broadest reasonable interpretation therefore includes any reasonable proximity to the store, such as in the same city or determining that the vehicle is on the route. See Applicant’s originally filed specification paragraphs [0066], [0069]. 
Balva discloses that the system can dynamically update the route, that it can provide directions to the passenger vehicle, and that it can determine that the passenger vehicle is proximate to the transfer point as set forth above. In light of the broadest reasonable interpretation of the claim language, the claim is met. Nevertheless, in the interest of compact prosecution and to the extent that one having ordinary skill in the art may not conclude that Balva fairly discloses controlling the vehicle in response to the geo-fence detection, Wilkinson discloses identifying nearby shopping facilities for a customer to collect an ordered item (at least [0029], [0040], [0049], [0051]), determining the customer’s location based on a geo-fence around the shopping facility ([0132], [0135], [0146], [0149]), and controlling the vehicle to be moved to a pick-up location based on an indication of arrival using the geo-fence ([0139], [0149]-[0151]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the route-based navigation to the pick-up location of Balva the geo-fence based alert and control system as taught by Wilkinson in order to allow “the elected shopping facility sufficient notice and time to assemble the customer's order.” Wilkinson, paragraph [0075]. 
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over . U.S. Patent Publication No. 20210166192 to Balva (“Balva”) in view of U.S. Patent No. 10467579 to Reiss et. al. (“Reiss”) in view of U.S. Patent No. 9494937 to Siegel et. al. (“Siegel”) and further in view of U.S. Patent Publication No. 20200349511 to Seaver et. al. (“Seaver”).
Claim 8
Balva in view of Reiss and Siegel discloses the elements of claim 1, above. Balva also discloses:
wherein the zone includes at least one of a parking lot, a rest area, an intersection, a short-term pull over area, and a low speed limit zone. ([0081] system may determine that an item can be transferred at a stop light – this discloses an intersection)
To the extent that Balva does not explicitly disclose these types of transfer points, Seaver discloses that transfer nodes may be include intersections, pedestrian-friendly areas, parks, plazas, and parking lots in at least [0041]-[0042]. Seaver claims priority to provisional application 62843387, filed 4 May 2019, which discloses the same elements in paragraphs [0027]-[0028]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the stop locations of Balva the stop locations taught by Seaver so that “resources traveling along two different resource routes can stop along their routes and/or briefly deviate from their respective routes to meet at a node to transfer one or more items.” Seaver, paragraph [0041] (prov. [0027]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over . U.S. Patent Publication No. 20210166192 to Balva (“Balva”) in view of U.S. Patent No. 10467579 to Reiss et. al. (“Reiss”) in view of U.S. Patent No. 9494937 to Siegel et. al. (“Siegel”) and further in view of U.S. Patent Publication No. 20150242811 to Gillen et. al. (“Gillen”).
Claim 13
Balva in view of Reiss and Siegel discloses the elements of claim 1, above. Balva also discloses:
wherein the controller is further programmed to:  
and instruct the first vehicle to move to a predetermined location . ([0069] item can be placed in a second vehicle for transfer to the first vehicle at a transfer location; transfer locations may be pre-designated)
Balva in view of Reiss and Siegel does not explicitly disclose determining that the item is in the second device after the first vehicle departs from the zone. However, Gillen discloses that the system may determine when a user has departed an original delivery location, determine the dynamic location of the user ([0072]), identifying an alternative delivery location based on a predicted future location of the customer ([0075]), and re-routing the delivery for the predicted future location ([0072]-[0073], [0084]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the routing for delivery of Balva in view of Reiss and Siegel the current location and alternative delivery location information as taught by Gillen in order to “allow carriers to leverage internal package system information with current physical location information and potential physical locations to determine through internal network algorithms whether to stage, hold and/or re-distribute packages as required to meet customer needs.” Gillen, paragraph [0016]. 
Claim 14
Balva in view of Reiss and Siegel discloses the elements of claim 1, above. Balva also discloses:
wherein the controller is further programmed to: 
determine  ([0081] a passenger can order items while in transit; [0082] system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen; system can determine when the selected vehicle will pass by the store and the preparation time to determine whether the item will be ready when the transit vehicle passes; [0069] item can be placed in a second vehicle for transfer to the first vehicle at a transfer location; transfer locations may be pre-designated; system may identify a second vehicle that can deliver the item to the transfer point before the first vehicle gets to the transfer point – this discloses determining a location of a second device; [0071] system may determine that a route has a tight schedule and decide on a point that does not result in a delay; [0081] system may determine that an item can be transferred at a stop light – this is traffic information)
instruct the first vehicle to move to the  ([0069] system can inform driver of route to retrieve item at the transfer point)
and instruct the second device to transfer the item to the first vehicle in response to determining that the first vehicle and the second device are proximate each other at the . ([0069] system can inform driver of route to deposit item at or retrieve item from the transfer point; transfer point may be a timed transfer when both vehicles are scheduled to be at the same stop at the same time)
Balva in view of Reiss and Siegel does not explicitly disclose determining that the item is in the second device after the first vehicle departs from the zone. However, Gillen discloses that the system may determine when a user has departed an original delivery location, determine the dynamic location of the user ([0072]), identifying an alternative delivery location based on a predicted future location of the customer ([0075]), and re-routing the delivery for the predicted future location ([0072]-[0073], [0084]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the routing for delivery of Balva in view of Reiss and Siegel the current location and alternative delivery location information as taught by Gillen in order to “allow carriers to leverage internal package system information with current physical location information and potential physical locations to determine through internal network algorithms whether to stage, hold and/or re-distribute packages as required to meet customer needs.” Gillen, paragraph [0016]. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over . U.S. Patent Publication No. 20210166192 to Balva (“Balva”) in view of U.S. Patent No. 10467579 to Reiss et. al. (“Reiss”) in view of U.S. Patent No. 9494937 to Siegel et. al. (“Siegel”) and further in view of U.S. Patent Publication No. 20200286034 to Ur et. al. (“Ur”).
Claim 21
Balva in view of Reiss and Siegel discloses the elements of claim 1, above. Balva also discloses:
wherein the controller is further programmed to: instruct the unmanned aerial vehicle to transfer the item from a store to a third vehicle; ([0082] transit vehicle route may pass by stores, restaurants, etc. that offer things for purchase; system can determine which stores are along various routes and which items would be available, and present them as selectable items on a request screen; the merchant can deliver the item to the transfer point; [0069] system can inform driver of route to deposit item at or retrieve item from the transfer point; transfer point may be a timed transfer when both vehicles are scheduled to be at the same stop at the same time; [0080] item may be delivered by unmanned aerial vehicle)
instruct the third vehicle to drive to a zone where the third vehicle and the second device are proximate each other; ([0069] system can inform driver of route to deposit item at or retrieve item from the transfer point; transfer point may be a timed transfer when both vehicles are scheduled to be at the same stop at the same time; [0080] item may be delivered by unmanned aerial vehicle)
instruct the unmanned aerial vehicle to transfer the item from the third vehicle to the second device; ([0069] system can inform driver of route to deposit item at or retrieve item from the transfer point; transfer point may be a timed transfer when both vehicles are scheduled to be at the same stop at the same time; [0080] item may be delivered by unmanned aerial vehicle)
instruct the unmanned aerial vehicle to be carried in the second device or follow the second device; ([0069] system can inform driver of route to deposit item at or retrieve item from the transfer point; transfer point may be a timed transfer when both vehicles are scheduled to be at the same stop at the same time; [0080] item may be delivered by unmanned aerial vehicle; [0080] transport vehicle may include a landing pad or drone dock that can receive a delivery vehicle such as a drone or an unmanned autonomous vehicle)
and instruct the unmanned aerial vehicle to transfer the item from the second device to the first vehicle at a zone where the first vehicle and the second device are proximate each other. ([0069] system can inform driver of route to deposit item at or retrieve item from the transfer point; transfer point may be a timed transfer when both vehicles are scheduled to be at the same stop at the same time; [0080] item may be delivered by unmanned aerial vehicle)
Claim 21 is essentially a duplication of the transfer of the item from one vehicle to another. Duplication of parts, or by analogy steps, has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04(VI)(B), citing In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Here, that the drone transfers the item from one location to an intermediary location and then to the final location, and that it does so by being carried by the vehicle, which Balva at least contemplates as shown above, is mere duplication of the steps and does not produce an unexpected result. Therefore, the recitation of the intermediate vehicle has no patentable significance. 
Nevertheless, in the interest of compact prosecution, Balva discloses that the vehicle may receive a drone via a docking station and that the drone may be carried by the vehicle while in motion as above. Siegel discloses that a vehicle may include a docking station on or in the vehicle, such as in the trunk, in col. 19, ll. 26-30. To the extent that none of Balva, Reiss, or Siegel explicitly disclose that the vehicle may carry the drone and the package for an intermediary portion of the trip, Ur discloses that a drone carrying a package may ride on a first vehicle to a second stop, where the drone can ride a second vehicle to a third stop. Ur, [0056]. See also paragraphs [0083], [0103], and [0117]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the drone based vehicle delivery of Balva in view of Reiss and Siegel the vehicle transporting the drone and/or the package for an intermediate leg as taught by Ur in order to “allow[] the drone-based delivery to pass through no-fly zones” and to “enable utilization of resources current unutilized or underutilized,” such as “vehicles that are not related to the delivery.” Ur, paragraphs [0069]-[0070]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628